Order, Supreme Court, New York County (Doris Ling-Cohan, J.), entered May 13, 2004, which, inter alia, denied the motion of defendant Lehrer McGovern Bovis, Inc. for summary judgment, unanimously modified, on the law, to grant the motion, and otherwise affirmed, without costs. The Clerk is directed to enter judgment in favor of Lehrer McGovern Bovis, Inc. dismissing the complaint as against it.
*389Supreme Court denied Lehrer McGovern’s summary judgment motion as premature because defendant City purportedly needed additional discovery. This was error. It is uncontroverted that Lehrer McGovern’s work at the Ramaz School was completed more than three months prior to plaintiffs alleged trip and fall on a sidewalk abutting the school’s premises. It is also uncontroverted that the block plaintiff allegedly tripped over was, at the time of the accident, used as a door stop at the Ramaz premises. The City has failed to articulate any colorable claim against Lehrer McGovern, nor has the City demonstrated that it either conducted or sought discovery from Lehrer McGovern prior to Lehrer McGovern’s motion. Accordingly, Lehrer McGovern’s motion for summary judgment dismissing the complaint as against it, unopposed by either plaintiff or defendant Ramaz, should have been granted. Concur—Tom, J.P., Saxe, Williams, Sweeny and Catterson, JJ.